DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Benefit of priority under 35 U.S.C. 371 of PCT/EP2014/06049 which claims benefit of EP 13170243.3 is acknowledged and accepted.
Drawings
The drawings with 7 Sheets of Figs. 1-8 received on 12/08/2020 are acknowledged and accepted.  
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because 
Abstract recites “The present invention provides a multi-view display in which a view forming arrangement comprises” in lines 1-2. This is incorrect language. Examiner suggests –A multi-view display in which a view forming arrangement includes--
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-8 objected to because of the following informalities:  
Claim 1 recites “the angular width” in line 10. There is insufficient antecedent basis for this limitation. Examiner suggests –an angular width--.
Claims 2-8 are dependent on claim 1 and hence inherit its deficiencies.
Claims 2-7 recite “A display” in line 1. There is sufficient antecedent basis for this limitation. Examiner suggests –the display--.
Claim 2 recites “display pane” in line 2. This is incorrect. Examiner suggests –display panel--.
Claims 3-6 are dependent on claim 2 and hence inherit its deficiencies.
Claim 8 recites “a display” in line 1. There is sufficient antecedent basis for this limitation. Examiner suggests –the display--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishima et al (US 6,204,967 B1, hereafter Morishima, of record) in view of De Zwart et al (US 2011/0075256 A1, hereafter De Zwart, of record).
Regarding Claim 1 Morishima teaches (Fig. 1) a multi-view display (stereoscopic image display, Col. 6, Lines 7-9), comprising:
a display panel (LCD 1); and
a view forming arrangement (lenticular lenses 2,3, Col 6, Lines 31-33) formed over the display panel (LCD 1) for providing a multi-view function (left and right parallax images, Col 6, Lines 39-46),
wherein the view forming arrangement (lenticular lenses 2) comprises a first view forming structure (lenticules in lenticular 2) spaced by a first distance (t1)  from the display panel  (LCD 1) for providing multiple views across a first direction (horizontal), and a second view forming structure  (lenticular lenses 3) spaced by a second distance (t2) from the first view forming structure (lenticular lenses 2) for providing multiple views across a second perpendicular direction (vertical), and
 characterized in that the angular width of the multiple views two directions is independently defined (angular width of the two views is dependent on the pitch of the lenticules and hence it is different in portrait and landscape directions) with the angular widths of the multiple views in the two directions in a ratio of smaller angular width to larger angular width of 1 :n where n<2 (Lenticules in 2 and 3 have a different pitch. Angular width also known as viewing cone width is related to the pitch of the lenticules. If the pitch is smaller, that is the pixels have a greater width, or period is larger, then the angular width is also larger. If the pitch is larger, that is the pixels have a smaller width, or period is smaller, then the angular width is smaller. Vl=0.3 mm, Col. 12, Line 27 Hl=0.525mm, Col. 13, Line 6 and Hl/Vl=1.75 and hence the angular widths of the multiple views in the two directions in the ratio of smaller angular width to larger angular width of 1 :n where n<2 is satisfied.), 
wherein the first view forming structure (lenticules in lenticular 2) closest to the display panel (LCD 1) is made of material with a first refractive index (n2, col 9, lines 20-25), and the second view forming structure (lenticules in lenticular 3) is made of material with a second refractive index (n2, col 9, lines 20-25).  
	However, Morishima does not teach second view forming structure is made of a material with a lower refractive index.
	Morishima and De Zwart are related as first and second viewing structures.
	De Zwart teaches (fig 5,8,15), a view forming arrangement (lens array 55A, 55B, p60, lines 8-12), 
	second view forming structure (lens array 55A, p60, lines 8-12, with refractive index n1) is made of a material with a lower refractive index (n1<n2, p105, lines 1-4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Morishima to include the teachings of De Zwart such that second view forming structure is made of a material with a lower refractive index for the purposes of optimized optical effect with reduced image distortion (p12, lines 6-10, p92, lines 1-3).

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishima et al (US 6,204,967 B1, hereafter Morishima, of record) in view of De Zwart et al (US 2011/0075256 A1, hereafter De Zwart, of record) and further in view of Ijzerman et al (US 8,149,342 B1, hereafter Ijzerman, of record).
Regarding Claim 2, Morishima-De Zwart teach the display as claimed in claim 1, 	wherein the view forming arrangement (lens array 55A, 55B, p60, lines 8-12, De Zwart) comprises a first spacer layer (glass plate 52, p60, lines 1-3) over the display panel (display panel 51, p60, lines 1-3), a first lenticular lens array (lens array 55A, p60, lines 8-12) over the first 20spacer layer (glass plate 52, p60, lines 1-3).
	However, MorishimaDe Zwart do not teach
	a second spacer layer over the first lenticular lens array and a second lenticular lens array over the second spacer layer.  
	Morishima-De Zwart and Ijzerman are related as first and second viewing structures.
	Ijzerman teaches (fig 7), 
	a first spacer layer (substrate on which lenticular element 35 is placed, fig 7) over the display panel (LCD panel 33, col 6, lines 1-7), a first lenticular lens array (Lenticular element 35, col 6, lines 8-11) over the first 20spacer layer (substrate on which lenticular element 35 is placed, fig 7) and a second spacer layer (air space between bottom substrate of lenticular element 37 and top substrate of lenticular element 35) over the first lenticular lens array (Lenticular element 35, col 6, lines 8-11)  and a second lenticular lens array (Lenticular element 37, col 6, lines 8-11) over the second spacer layer (air space between bottom substrate of lenticular element 37 and top substrate of lenticular element 35).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Morishima-De Zwart to include the teachings of Ijzerman such that a second spacer layer over the first lenticular lens array and a second lenticular lens array over the second spacer layer for the purpose of utilizing an arrangement where there is a common viewing area in all display modes (col 7, lines 1-15).
Regarding Claim 3, Morishima-De Zwart-Ijzerman teach the display as claimed in claim 2, 
	wherein the first and second lenticular lens arrays (Lenticular elements 35, 37, col 6, lines 8-11, Ijzerman) define convex lens interfaces (convex as in fig 7), with respect to the direction of light through the view 25forming arrangement (Lenticular elements 35, 37, col 6, lines 8-11) from the display panel (LCD panel 33, col 6, lines 1-7).  
Regarding Claim 4, Morishima-De Zwart-Ijzerman teach the display as claimed in claim 3, 	
	wherein the first spacer layer (glass plate 52, p60, lines 1-3, De Zwart), the first lenticular lens array (lens array 55A, p60, lines 8-12) and the second lenticular lens array (lens array 55B, p60, lines 8-12) are glass or plastic (plate 52 is made of glass, lens array 55A is made of acrylic material, and lens array 55B is made of silicone rubber material elastosoil RT 604, p61, lines 1-7, Elastosoil is a rubber which is vulcanized or hardened to be a plastic) and the second spacer layer (air space between bottom substrate of lenticular element 37 and top substrate of lenticular element 35, Ijzerman) is air .  

Claim(s) 5,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishima et al (US 6,204,967 B1, hereafter Morishima, of record) in view of De Zwart et al (US 2011/0075256 A1, hereafter De Zwart, of record) and Ijzerman et al (US 8,149,342 B1, hereafter Ijzerman, of record) and further in view of Uehera et al (US 7,050,020 B2, hereafter Uehera).
Regarding Claim 5, Morishima-De Zwart-Ijzerman teach the display as claimed in claim 2.
	However, Morishima-De Zwart-Ijzerman do not teach
	wherein the first lenticular lens array defines convex lens interfaces and the second lenticular lens array defines concave lens interfaces, with respect to the direction of light through the view forming arrangement from the display panel.  
	Morishima-De Zwart-Ijzerman and Uehera are related view forming arrangements.
	Uehera teaches (Fig. 4)
	wherein the first lenticular lens array (lenticular lens 32, col 11, lines 33-35)  defines convex lens interfaces (convex interface as in fig 4), and the second lenticular lens array  (lenticular lens 31, col 11, lines 33-35)  defines concave lens interfaces (concave interface facing the light from the LC layer 24), with respect to a direction of light through the view forming arrangement (lenticular lenses 31,32) from the display panel (LC layer 24 with pixels 41,42, col 11, lines 21-28). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Morishima-De Zwart-Ijzerman to include the teachings of Uehera such that wherein the first lenticular lens array defines convex lens interfaces, and the second lenticular lens array defines concave lens interfaces, with respect to the direction of light through the view forming arrangement from the display panel for the purpose of utilizing a low cost device which provides high display quality suitable for portable devices (col 3, lines 46-54).
Regarding Claim 6, Morishima-De Zwart-Ijzerman-Uehera teach the display as claimed in claim 5, 
	wherein the first spacer layer (substrate on which lenticular element 35 is placed, fig 7, 8, Ijzerman), the first lenticular lens array (Lenticular element 35, col 6, lines 8-11) and the second lenticular lens array (Lenticular element 37, col 6, lines 8-11) are glass or plastic (glass, col 6, lines 15-19) with a first refractive index (refractive index of the glass), and the second spacer layer (bottom substrate of lenticular element 37)  is glass or plastic (glass, col 6, lines 15-19).
	However, Morishima-De Zwart-Ijzerman-Uehera do not teach
glass or plastic with a lower refractive index.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a glass or plastic with a lower refractive index, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 146. A person of ordinary skill in the art would have been motivated to use a glass or plastic of a lower refractive index for the second spacer for the purpose a versatile design with a smaller effective distance between the lenticulars and a more compact display.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishima et al (US 6,204,967 B1, hereafter Morishima, of record) in view of De Zwart et al (US 2011/0075256 A1, hereafter De Zwart, of record) and further in view of and Ijzerman et al (US 8,149,342 B1, hereafter Ijzerman, of record) and Karaoguz et al (US 2011/0169919 A1, hereafter Karaoguz, of record).
Regarding Claim 7, Morishima-De Zwart teach the display as claimed in claim 1, 	wherein the view forming arrangement (lens array 55A, 55B, p60, lines 8-12 De Zwart) comprises a first spacer layer (glass plate 52, p60, lines 1-3) over the display panel (display panel 51, p60, lines 1-3).
	However, Morishima-De Zwart do not teach
	a second spacer layer over the first lenticular lens array and a second lenticular lens array over the second spacer layer.  
	Morishima-De Zwart and Ijzerman are related as first and second viewing structures.
	Ijzerman teaches (fig 7), 
	a first spacer layer (substrate on which lenticular element 35 is placed, fig 7) over the display panel (LCD panel 33, col 6, lines 1-7), a first lenticular lens array (Lenticular element 35, col 6, lines 8-11) over the first 20spacer layer (substrate on which lenticular element 35 is placed, fig 7) and a second spacer layer (air space between bottom substrate of lenticular element 37 and top substrate of lenticular element 35) over the first lenticular lens array (Lenticular element 35, col 6, lines 8-11)  and a second lenticular lens array (Lenticular element 37, col 6, lines 8-11) over the second spacer layer (air space between bottom substrate of lenticular element 37 and top substrate of lenticular element 35).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Morishima-De Zwart to include the teachings of Ijzerman such that a second spacer layer over the first lenticular lens array and a second lenticular lens array over the second spacer layer for the purpose of utilizing an arrangement where there is a common viewing area in all display modes (col 7, lines 1-15).
	However, Morishima-De Zwart-Ijzerman do not teach
a first barrier layer and a second barrier layer.  
	Morishima-De Zwart-Ijzerman and Karaoguz are related view forming arrangements.
	Karaoguz teaches (Fig. 36)
	a first barrier layer (parallax barrier 3504, p201, lines 1-7) and a second barrier layer (parallax barrier 3506, p201, lines 1-7) over the 10 first barrier layer (parallax barrier 3504).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Morishima-De Zwart-Ijzerman to include the teachings of Karaoguz such that a first barrier layer and a second barrier layer over the first barrier layer for the purposes of utilizing common techniques in autostereoscopic displays for 3d images (p201, lines 1-3).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishima et al (US 6,204,967 B1, hereafter Morishima, of record) in view of De Zwart et al (US 2011/0075256 A1, hereafter De Zwart, of record) and further in view of Uehera et al (US 7,050,020 B2, hereafter Uehera).
Regarding Claim 8, Morishima-De Zwart teach the display as claimed in claim 1.
	However, Morishima-De Zwart do not teach
a handheld device comprising a display
	Morishima-De Zwart and Uehera are related view forming arrangements.
	Uehera teaches (Fig. 5)
	a handheld device (portable telephone, col 3, lines 46-54) comprising a display (display 1, col 11, lines 16-20).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Morishima-De Zwart to include the teachings of Uehera such that a handheld device comprising a display for the purposes of application of the device in commonly available portable personal devices for everyday use (col 3, lines 1-9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270. The examiner can normally be reached M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.V.D./
Jyotsna V Dabbi								09/28/2022Examiner, Art Unit 2872 


/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872